Citation Nr: 1722640	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2012, the Veteran testified during a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record. 

In September 2016, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the claims on appeal are considered.

In the September 2016 remand, the Board requested a medical opinion be obtained from either the audiologist who conducted the January 2010 VA examination or other audiologist with appropriate expertise to determine the etiologies of the Veteran's bilateral hearing loss and tinnitus disabilities.  Specifically, the Board indicated that the examiner should review the electronic claims file, to include all records contained in VBMS and Virtual VA and a copy of the remand.  After review of the record the examiner was instructed to interpret the January 1966 audiogram and convert the audiometric testing from ASA to ISO standards and comment on whether there was any shift in the Veteran's hearing by comparing the January 1966 findings to the findings on the separation examination.

The Board acknowledges that the October 2016 examiner has converted the audiometric tests as required by the prior remand.  However, the examiner has not considered all evidence of record.  Importantly, the examiner has not addressed the Veteran's credible lay statements in regards to his in-service noise exposure.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was rifleman, which conceivably, exposed him to acoustic trauma.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  The Board finds that an additional remand is required to comply with the Board's September 2016 remand requests.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner. The electronic claims file (any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss and tinnitus, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's military occupational specialty (MOS) was a rifleman. 

ii.  The Veteran's service treatment records, which reflect no complaints, treatment, or findings of hearing loss.  At his January 1966 entrance examination, audiometric testing showed hearing within normal limits (after audiometric conversion).  At the January 1969 separation examination audiometric testing showed hearing within normal limits.  

iii.  After discharge from service, the Veteran reported being employed as a project inspector for a construction company.  He denied any significant occupational or recreational noise exposure. 

iv.  At his August 2012 DRO hearing, the Veteran testified that he was routinely exposed to mortar, gunfire, phantom jets and other noise exposure in his duties as a rifleman, and he was not provided with any hearing protection and as a result he has suffered from hearing loss since service.  He further stated his hearing loss symptoms began around 1972 and his tinnitus symptoms began around 1985.

v.  The August 2009 and 2012 private medical records and report of his January 2010 VA examination and October 2016 addendum opinion. 

c.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service; or, is related to noise exposure in service; or, with regard to sensorineural hearing loss, began within one year after discharge from active service. 

d.  In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding his noise exposure, the onset of his bilateral hearing loss and tinnitus, and continuity of symptomatology.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. The examiner must state whether there is a clinical or medical basis to support the Veteran's assertions, accompanied by a fully reasoned explanation for the finding. 
A negative opinion based solely on the absence of hearing loss and tinnitus in-service or normal hearing on separation is not sufficient. 

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




